Citation Nr: 1335799	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for ankylosing spondylitis, low back condition. 

2.  Entitlement to service connection for degenerative disc disease in the lumbar spine (claimed as low back disorder).

3.  Entitlement to service connection for left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Mr. David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  In that rating decision, the RO declined to reopen a previously denied claim for service connection for low back condition and denied the claim for service connection for left should condition.  

In February 2012, the Veteran testified for the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

The Board acknowledges that after the Veteran's February 2012 hearing, the Veteran has submitted additional medical evidence without a waiver of original consideration.  Given the favorable determination for the Veteran's low back claim, the Veteran is not prejudiced by the Board's determination in this matter. 

The issue of entitlement to service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a January 1983 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for ankylosing spondylitis, low back condition, because the evidence of record failed to demonstrate a current disorder in service or since then.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's January 1983 rating decision relates to an unestablished fact (a current diagnosis of degenerative disc disease of the lumbar spine) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  The medical evidence establishes that the Veteran's current low back disorder, diagnosed as degenerative disc disease is likely related to his inservice back injury.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision which declined to reopen the previously denied claim for service connection for ankylosing spondylitis, low back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 1983 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for low back condition.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for low back disorder (diagnosed as degenerative disc disease) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claim described below on appeal is being reopened and granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The Veteran seeks entitlement to service connection for a low back condition.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for ankylosing spondylitis, low back condition has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for ankylosing spondylitis, low back condition in a January 1983 rating decision, because the record failed to demonstrate that a current diagnosed low back disorder (claimed as ankylosing spondylitis).  The Veteran was notified of the RO's denials in a January 1983 letter.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the January 1983 rating decision, the evidence of record included the Veteran's August 1982 separation examination, which showed an abnormal spine evaluation with tenderness over the lumbar area (L4-S1), decreased range of motion, and pain on bending, but a normal x-ray.  An assessment of low back pain was noted as well as a history of treatment Walter Reed Health Medical Center, Orthopedic Clinic and continuing treatment with medication.  No other service treatment records are available. 

Shortly after his separation from service, in December 1982, the Veteran filed a claim for service connection for low back condition, claimed as ankylosing spondylitis.  He failed to report to a scheduled VA examination at the Beckervilles VA medical facility.  The RO denied the Veteran's claim in 1983 because the evidence failed to reflect a current diagnosed low back disorder in service or since then.  

The additional evidence received since the January 1983 rating decision includes VA and private treatment records that reflect treatment for low back pain and current diagnosis of degenerative disc disease.  The record also contains an April 2013 private medical statement from J. M.D., M.D., an orthopedic specialist, in which he supported a medical nexus between the Veteran's current diagnosed low back disorder and his treatment for low back problems in service.  In addition, the record now contains the Veteran's testimony from the February 2012 Board hearing, in which he reported that he injured his back during his period of service and he has continued to experience low back problems since then.  

These additional VA and private treatment records and the Veteran's testimony received since the RO's 1983 rating decision relate to an unestablished facts (a current diagnosed low back disorder that is medically linked to his period of service), and that are necessary to substantiate the claim.  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for low back condition is reopened.  38 C.F.R. § 3.156.

The Board will now address whether the new evidence of record, when considered in conjunction with the previous evidence of record, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's current disability and is enough to support a grant of the claim.

Here, the Veteran asserts that he has a current low back disorder as result of an inservice back injury from repetitive heavy lifting.  He sought treatment in service and he was seen extensively at Walter Reed Army Medical Center for his low back problems.  He reports having problems with his low back since his period of service.  See Board Hearing Tr. at 6, 8 and 14.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical records establish that the Veteran has a current low back disorder manifested by degenerative disc disease.  See a January 2009 VA treatment record, the report of a June 2010 VA examination, and the April 2013 private medical report. 
	
There is also evidence suggesting inservice incurrence of a low back injury.  The Veteran's August 1982 separation examination shows an abnormal spine evaluation with findings of tenderness over the lumbar area (L4-S1), decreased range of motion, and pain on bending.  It was also noted that he was treated at Walter Reed Health Medical Center, Orthopedic Clinic and continuing treatment with medication.  X-ray film revealed normal lumbar spine, and the Veteran was assessed with low back pain in service.  It is clear from the 1982 separation examination report that the Veteran sustained a low back injury during his period of service that required significant medical treatment. 

On the one hand, none of the subsequent service and post-service treatment records shows a chronic low back disorder was diagnosed in service or within the first year thereafter.  The Veteran failed to attend a VA examination in 1983 to determine whether the Veteran had a current chronic low back disorder.  Despite the Veteran's reports that he sought treatment for low back problems within the first year after his period of service as well as in the years following thereafter, the record does not show findings of chronic low back disorder until 2010. 

However, there is persuasive medical evidence that the Veteran's current low back disorder is related to the inservice low back injury and subsequent treatment described above.  In the April 2013 letter, the private orthopedic specialist, who performed the 2013 private medical examination, submitted a medical opinion on the Veteran's behalf.  The private orthopedic specialist noted his medical conclusion was based on a review of the Veteran's reported medical history and the findings on the August 1982 separation examination.  The private orthopedic specialist also noted that the progression of lumbar degenerative disc disease was consistent with the Veteran's reported history.  The private orthopedic specialist opined that it is at least as likely as not that the Veteran's current lumbar degenerative disc disease is causally related to his military service. 

The private surgeon's opinion is afforded high probative value, as it was made after a review of the relevant evidence, including the service treatment records and the private examination of the Veteran, and contains a rationale for the conclusion reached.  There is no evidence of record in conflict with this opinion.  As such, service connection for a low back disorder (diagnosed as degenerative disc disease) is warranted, and the claim is granted in full.  


ORDER

New and material evidence having been received; the previously denied claim for entitlement to service connection for ankylosing spondylitis, low back condition is reopened. 

Service connection for a low back disorder (diagnosed as degenerative disc disease) is granted.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a left shoulder disorder.  A remand is needed in order to provide the Veteran with a VA examination in conjunction with his claim.  

During the February 2012 Travel Board hearing, the Veteran asserts that he injured his left shoulder during his period of service in the winter of 1981when he slept on the cold ground and awoke with his shoulder "snapping" and "clicking", and he was treated with Motrin.  He further reports that he has continued to experience similar symptoms since then.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). The Veteran is competent to attest to the onset and continuity of his shoulder symptoms.  In addition, an April 2013 private medical opinion report from Dr. S.W.S., an orthopedic specialist, reflects a diagnosis of left deltoid bursitis and a positive medical nexus opinion without sufficient supporting rational statement.  

Given the Veteran's competent testimony regarding inservice injury as well as current diagnosis, the Board finds that a VA examination is needed in order to obtain a medical opinion with supporting rational statement that addresses the etiology of the Veteran's claimed left shoulder condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has notified VA that he now receives disability benefits from the Social Security Administration (SSA).  On remand, an attempt should be made to obtain records in conjunction with the Veteran's SSA disability award. 

A remand also affords the Agency of Original Jurisdiction initial consideration of the additional evidence submitted by the Veteran.  



Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. Seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private medical treatment and associate those records with the claims folder.  In particular, for any private treatment received in the years shortly after the Veteran's separation from service.  Also, attempt to obtain outstanding treatment records from VA medical facilities in Brecksville and Akron starting in 1983. 

3. Once all the available evidence of record has been associated with the claims folder, schedule the Veteran with a VA joint examination with the appropriate specialist, in order to identify the nature and etiology to the claimed left shoulder condition.  The claims file and a copy of this Remand must be made available the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the claims file, including the Veteran's reported medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a). Identify the nature of the Veteran's current claimed left shoulder condition.

b). Provide a clear medical conclusion on whether the Veteran's current left shoulder disorder is at least as likely as not (50 percent or greater probability) related to any event or incident of his active service, including his reports regarding an in-service injury from sleeping on the cold ground and continuity of "snapping" and "clicking" symptoms. 

A rationale for any opinion advanced should be provided. 

4.  Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


